EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Peter Fasse on 25 May 2021.

The application has been amended as follows:

Claim 4: The method of claim 1, further comprising adjusting a contour of the recess or a flank pitch of the wall sections bordering the recess, or both, to a topography of the workpiece to be processed.

Claim 5: The method of claim 1, further comprising adjusting a contour of the recess or [[the]] a flank pitch of the wall sections bordering the recess, or both, to a surface of curvature of the workpiece to be processed.

Election/Restrictions
Claims 1–5, 7, and 8 are allowable. The restriction requirement between Species I, claims 7 and 8, and Species II, claim 6, as set forth in the Office action mailed on 19 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 6, directed to a plate-shaped workpiece embodiment, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Office thanks Applicant for the amendment and explanations with respect to the § 112(b) rejections of claims 2 and 8, which are sufficient grounds to withdraw the rejections.
Applicant argues that Schuessler does not disclose forming a recess using a laser beam because it only mentions using a laser as an alternative to an arc to pre-heat the workpiece (pg. 8). However, acknowledged this in the Office action, and further noted that Schuessler states that forming a small recess is advantageous, alongside mentioning that one of ordinary skill in the art would recognize that a laser could be used for this. Applicant argues that the flow boring tool forms the hole in the workpiece, which is true, but Applicant seems to ignore the small recess shown in fig. 4, which would certainly not be made by flow drilling given its shallow depth yet parallel walls.
Applicant argues that one of ordinary skill in the art would not have combined Dilger and Schuessler as the Office has asserted because, contra Dilger, Schuessler fastens two metal sheets 
Applicant argues that Nitta is insufficient to teach the claimed polygonal or non-round contour (pg. 9). Specifically, Applicant argues that Nitta discloses the use of a forming tool for widening pilot holes, which is different from using a flow drill as claimed because it does not involve the same use of friction. The Office might be unpersuaded because this argument brings the definition of flow drilling into question, which makes the analysis difficult. On review, however, the Office sees a clear difference between Nitta and the claimed invention: Nitta is directed to forming a flange, while the claim involves forming a borehole, which is meaningfully different. Applicant’s disclosure makes clear the advantages of employing a recess with a polygonal or non-round contour (pg. 3, lns. 12–16 and pg. 8, lns. 14–23), which are not so comparable to any suggestions in Nitta regarding its similar recess. Nitta also appears to discuss embodiments that involve rotation of the tool, and those that do not (see para. 134 mentioning both possibilities). The Office has difficulty discerning whether Nitta suggests that its embodiments that use a square-shaped tool (figs. 16A–C) do not involve rotation, as this would be intuitive, but a conclusion on this point is unnecessary to reach the conclusion that there are multiple reasons why Nitta should not be cited to teach the claimed feature.
Imakado et al. (JP H04-288987 A, cited by Applicant in the recent IDS) is likely a better primary reference since it clearly shows using a laser to drill a hole, followed by using a drilling machine head on the hole. However, it does not make the use of a recess having a polygonal or non-round contour any more obvious. Feher (US Pat. 3,429,171) is also likely a better primary reference because, although it does not mention lasers at all, still employs a recess and it only deals with a single layer, but it also does not use a polygonal or non-round contour.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Geffen (US Pat. 4,177,659), van Geffen (US Pat. 4,185,486).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/Examiner, Art Unit 3761